DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Status
Applicant’s amendment filed on 03 January 2020 has been fully considered. The amendment necessitated the new ground of rejection set forth below; therefore, the following action is made FINAL.
Withdrawn Rejections
The rejections of record in the previous Office action (Non-Final Office action mailed 01 October 2020) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5-9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. US 2014/0271996.
Regarding claim 1, Prakash teaches a beverage comprising water, an amino acid, and allulose [0002, 0005, 0248, 0258-9] wherein the allulose is present from about 0.5% to about 12% by weight of the beverage [0016, 0037, 38, 41] and the amino acid is present in the beverage in a concentration from about 10ppm to about 50,000ppm [0259]. Prakash teaches the allulose provides sweetness and the amino acid is added as an additive “to act to improve the temporal and flavor profile of the beverage to provide a beverage with taste similar to sucrose” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” (MPEP 2144.05).
Regarding claim 2, claim 1 is applied as stated above. Prakash further discloses wherein the amino acid is L-arginine, L-methionine, L-ornithine, and L-citrulline [0258]. 
Regarding claim 5, Prakash teaches a beverage comprising water, an amino acid, and allulose [0002, 0005, 0248, 0258-9] wherein the beverage may further comprise a carbohydrate sweetener such as fructose [0146, 0249-51]. Parkash does not expressly disclose the concentration of fructose in the carbohydrate containing beverage; however, as Parkash teaches fructose is added as an additive “to act to improve the temporal and flavor profile of the beverage to provide a beverage with taste similar to sucrose” [0248], it would have been within the ambit of one of ordinary skill in the art to determine the amount of fructose needed to achieve said purpose. Applicant is reminded, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” (MPEP 2144.05).
Regarding claim 6, claim 1 is applied as stated above. Prakash further discloses wherein the beverage is a non-caloric beverage comprising rare sugars and high potency sweeteners [0002, 0004-17, 26]. While an embodiment may contain carbohydrates [0146], the beverage is not disclosed to comprise sucrose, glucose or the combination thereof and a non-caloric beverage would not.
Regarding claim 7, claim 1 is applied as stated above. Prakash further discloses wherein the beverage has pH of about 1.8 to about 10, with a particular embodiment about 3.3 [0179].
Regarding claim 8, claim 1 is applied as stated above. Prakash further discloses wherein the beverage has titratable acidity in the range from about 0.01% to about 1.0%, with a particular embodiment about 0.195% by weight [0180]. Thus, Prakash encompasses the claimed range.
Regarding claim 9, Parkash discloses a method of reducing an off-taste of a beverage containing an amino acid comprising a step of mixing water, the amino acid, and allulose [0002, 0005, 17, 176-77, 248, 258-59] wherein the allulose is present from about 0.5% to about 12% by weight of the beverage [0016, 0037, 38, 41] and the amino acid is present in the beverage in a concentration from about 10ppm to about 50,000ppm [0259]. Prakash states, “The beverage of the present invention have improved flavor and temporal profiles” [0002] and “The flavor profile of a beverage is a quantitative profile of the relative intensities of all of the taste attributes exhibited… sweetness onset and dissipation, which constitute a beverage's temporal profile” [0191-0192]. Thus, the “improved flavor and temporal profiles” discussed by Prakash reduces an In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” (MPEP 2144.05).
Regarding claim 12, claim 9 is applied as stated above. Prakash further discloses wherein the beverage is a mixture of beverage comprising rare sugars and high potency sweeteners (non-caloric) [0002, 0004-17, 26]. While an embodiment may contain carbohydrates [0146], there is no teaching of mixing one or more saccharides selected from the group of sucrose, glucose or the combination thereof. Further, a method directed to mixing a non-caloric beverage would not have said step.
Response to Arguments
Applicant's arguments filed 03 January 2021 have been fully considered but they are not persuasive. 
With respect to applicant’s “A” argument: applicant argues that the sole purpose of Prakash is “to provide a beverage with a taste similar to sucrose” and while it is acknowledged 
FIELD OF THE INVENTION [0002] The present invention relates generally to beverages containing rare sugars. Specifically, the present invention relates to beverages containing rare sugars and sweetness enhancers, wherein the sweetness enhancer is present in a concentration at or below its sweetness recognition threshold. The present invention also relates to beverages containing rare sugars and natural high potency sweeteners in particular weight ratios. The beverages of the present invention have improved flavor and temporal profiles.
 SUMMARY OF THE INVENTION [0007] The present invention provides beverages comprising rare sugars, as well as methods of making such beverages. The beverages of the present invention advantageously have an improved flavor and temporal profile over beverages comprising rare sugars known in the art. [0008] In a first aspect, the present invention is a beverage comprising a rare sugar and a sweetness enhancer, wherein the sweetness enhancer is present in a concentration at or below its sweetness recognition threshold.
With respect to the beverage of present claim 1, both the claimed invention and Prakash disclose a beverage comprising water, an amino acid, and allulose (see rejection above). While it is acknowledged that Prakash does not expressly recite the presently claimed ratio, Prakash does disclose 0.5% to about 10% allulose [0041] and amino acid in a concentration of 10ppm to about 50,000ppm [0248, 0259] and the determination of optimum amounts/ratios needed to obtain a beverage which does not exhibit off-taste would have been easily calculated by one through routine experimentation. In response to applicant's argument that applicant’s reason for the Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Furthermore, the method of present claim 9 states, “for reducing an off-taste, an off-odor, or an acrid taste”, and while this is merely an intended use for the invention, it is noted that Prakash, like applicant, reduces “an off-taste”. Prakash states, “The beverage of the present invention have improved flavor and temporal profiles” [0002] and “The flavor profile of a beverage is a quantitative profile of the relative intensities of all of the taste attributes exhibited… sweetness onset and dissipation, which constitute a beverage's temporal profile” [0191-0192]. Thus, the “improved flavor and temporal profiles” discussed by Prakash reduces an “off-taste” as required by the present claim. Given the general conditions of a claim disclosed in the prior art, it would have definably been within the skill level of one of ordinary skill in the art to determine a workable ratio needed produced a beverage having the desired flavor/temporal profile and sweetness level ([0031] The term "sweetness recognition threshold concentration," as generally used herein, is the lowest known concentration of a sweet compound that is perceivable by the human sense of taste, typically around 1.0% sucrose equivalence (1.0% SE)”).  Moreover, with respect to applicant’s “similar to sucrose” argument, Prakash usage of “taste similar to sucrose” does not mean the beverage taste like sucrose. As clearly taught by Prakash: 
[0187] The sweetness of a non-sucrose sweetener can be measured against a sucrose reference by determining the non-sucrose sweetener's sucrose equivalence. Typically, taste panelists are trained to detect sweetness of reference sucrose solutions containing between 1-15% sucrose (w/v). Other non-sucrose sweeteners are then tasted at a series of 
[0188] The present invention is also based on the discovery that beverages containing natural high potency sweeteners and rare sugars, wherein the two components are present in particular weight ratios, have improved flavor and temporal profiles, and taste more like sugar-sweetened beverages compared to corresponding beverages containing the same natural high potency in the absence of the rare sugar.
[0190] As used herein, the "sugar-sweetened" characteristics include any characteristic similar to that of beverages containing sucrose and include, but are not limited to, maximal response, flavor profile, temporal profile, adaptation behavior, mouthfeel, concentration/response function, tastant/and flavor/sweet taste interactions, spatial pattern selectivity, and temperature effects.
The goal of Prakash is to obtain a beverage having improved flavor and temporal profiles and Prakash uses sucrose equivalence as a standard comparison.
With respect to applicant’s “B” argument: as stated by applicant, rationale supporting routine optimization was clearly provided in the Office Action. The claimed invention and the invention of Prakash are essentially the same beverage (allulose is present from about 0.5% to about 12% by weight of the beverage [0016, 0037, 38, 41] and the amino acid is present in the beverage in a concentration from about 10ppm to about 50,000ppm [0259]). “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” Through routine experimentation, one of ordinary 
With respect to applicant’s “C” argument: applicant’s present claim states the intended use as “for reducing an off-taste, an off-odor, or an acrid taste” not “and”. As previously stated Prakash teaches the combination of allulose, present in a beverage from 0.5% to about 12% [0038] and amino acid, present in a concentration of 10ppm to about 50,000ppm [0248, 0259] would improve the temporal and flavor profile (off-taste) of a beverage and meets applicant’s present claim requirement. Given the disclosure of Prakash, one of ordinary skill in the art at the time of the invention would have been motivated to control the amount of allulose and amino acid, given that both components and the combination there of are known to improve the flavor profile of a beverage [0248]. Furthermore, with respect to applicant’s allegation of “exhibited superior effects on the off-flavor, acrid taste, and overall preference…”, not only would the invention of Prakash be expected to exhibit identical properties, given it comprises applicant’s claimed invention, it is unclear how applicant has come to the conclusion that it is only the amount/ratio of amino acid and allulose which “exhibited superior effects on the off-flavor, acrid taste, and overall preference…” when the beverages of the experiments contain other ingredients such as grapefruit concentrate, Rebaudioside-A, citric acid, trisodium citrate, refined salt, a stabilizer, and Cloudy (Bolak), which, as taught by Prakash, would also contribute to the synergistic effect of the beverage [0188-0282]. Lastly, it is noted that applicant alleges, “excellently increase consumer preference by critically reducing the off-flavor…” and while taste panels are known in the art, they are clearly subjective and depend on the tastes of the individual tester. It is possible that a beverage from the same beaker could be given to two different testers and each tester rate it slightly differently so that one tester rates the beverage as . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799